Case 3:21-cv-00315-DJH-CHL Document 1 Filed 05/18/21 Page 1 of 6 PageID #: 1




                                                 3:21-cv-315-DJH

                                               David J. Hale
Case 3:21-cv-00315-DJH-CHL Document 1 Filed 05/18/21 Page 2 of 6 PageID #: 2
Case 3:21-cv-00315-DJH-CHL Document 1 Filed 05/18/21 Page 3 of 6 PageID #: 3
Case 3:21-cv-00315-DJH-CHL Document 1 Filed 05/18/21 Page 4 of 6 PageID #: 4
Case 3:21-cv-00315-DJH-CHL Document 1 Filed 05/18/21 Page 5 of 6 PageID #: 5
Case 3:21-cv-00315-DJH-CHL Document 1 Filed 05/18/21 Page 6 of 6 PageID #: 6
